Exhibit 10.1

 

[g309041kci001.jpg]

 

UBS Bank USA

 

 

 

KV

 

ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND
AGREEMENT

 

Credit Line Account

 

 

 

Account Number

 

 

GENETRONICS, INC

 

5V

 

54463

 

UJ

 

 

 

 

 

 

 

Collateral Account

 

 

 

Account Number

 

 

GENETRONICS, INC ATTN ACCOUNTING

 

UJ

 

53976

 

UJ72

 

This Addendum (this “Addendum”) is attached to, incorporated by reference into
and is fully a part of the Credit Line Account Application and Agreement between
UBS Bank, USA (the “Bank”) and the borrower named in the signature area below
(the “Borrower”), dated as of the date hereof (as amended or otherwise modified
from time to time, the “Agreement”). This Addendum and the Agreement shall not
become effective and binding upon the Bank until this Addendum has been executed
by the Borrower and accepted by the Bank at it home office. Any conflict between
the terms of the Agreement and this Addendum shall be resolved in accordance
with the terms of this Addendum. Defined terms used herein to have the
respective meanings set forth in the Agreement unless otherwise defined in this
Addendum. This Addendum shall supersede and replace all prior Addendum(s) by and
between the Borrower and the Bank with respect to the subject matter of this
Addendum.

 

A. The Bank, UBS Financial Services Inc. and the Borrower each acknowledge and
agree that;

 

Definitions

 

1.              The Agreement is amended by adding the following definitions in
Section 1:

 

“·                                    “Additional Payments” has the meaning
specified in Section 5 g).

·                                          “ARS Collateral” means any and all
Collateral consisting of Auction Rate Securities.

·                                          “ARS Payments” has the meaning
specified in Section 5 g).

·                                         “Auction Rate Securities” means any
and all securities determined by the Bank, in its sole and absolute discretion,
as being commonly referred to as “Auction Rate Securities,” which, for greater
certainty, include, without limitation, debt securities on which the interest
rate payable is periodically re-set by an auction process and/or equity
securities on which any dividend payable is periodically re-set by an auction
process.

·                                          “Taxable SLARC Maximum Auction Rate”
means the applicable “reset rate,” “maximum auction rate” or other similar rate
as may be specified in the prospectus or other documentation governing any
applicable Taxable Student Loan Auction Rate Securities as representing the
failed auction rate or similar rate payable on such Auction Rate Securities, in
each case expressed as a per-annum rate and as calculated in the Bank’s sole and
absolute discretion.

·                                          “Taxable Student Loan Auction Rate
Securities” means any and all Auction Rate Securities Collateral consisting of
securities determined by the Bank, in its sole and absolute discretion, as being
commonly referred to as “Student Loan Auction Rate Securities” and on which the
interest or dividend rate paid or payable to the Borrower by the issuer of such
securities is taxable to the Borrower.”

 

Terms of Advances

 

2.              The Agreement is amended by adding the following as Section 3
e):

 

“The Borrower acknowledges that the Bank will not make an Advance against the
ARS Collateral in amounts equal to the fair market or per value of the ARS
Collateral unless the Borrower arranges for another person or entity to provide
additional collateral or assurances on terms and conditions satisfactory to the
Bank. In requesting an Approved Amount equal to the par value of the ARS
Collateral, the Borrower has arranged for UBS Financial Services Inc. to
provide, directly or through a third party, the pledge of additional collateral
and/or assurances to the Bank so that the Bank will consider making Advances
from time to time in accordance with the terms of this Agreement and in amounts
equal to. in the aggregate, the par value of the ARS Collateral at the date of
an Advance. In addition, the Borrower, the Bank and UBS Financial Services Inc.
acknowledge and agree that if (a) the Bank is repaid all of the Credit Line
Obligations due to the Bank under the Agreement and this Addendum and (b) as
part of such repayment, the Bank realizes on the additional collateral and/or
assurances pledged or otherwise provided by UBS Financial Services and/or any
such third party to the Bank, then the Agreement shall not terminate and the
Bank shall automatically assign to UBS Financial Services Inc. and any such
third party, and UBS Financial Services Inc. and any such third party shall
automatically assume and be subrogated to, all of the Bank’s rights, claims and
interest in and under the Agreement and this Addendum, Including without
limitation, the security interest in the Collateral, including without
limitation the ARS Collateral, granted the Bank under the Agreement and this
Addendum (further including, without limitation, interest, dividends,
distributions, premiums, other income and payments received in respect of any
and all such Collateral) to the extent of the amount that the Bank has realized
on all or any part of the additional collateral and/or assurances pledged or
otherwise provided by UBS Financial Services and/or any such third party to the
Bank in order to effect the repayment of the Credit Line Obligations due to the
Bank under the Agreement. Upon such automatic assignment and subrogation, UBS
Financial Services Inc. and any such third party shall be entitled to directly
exercise any and all rights and remedies afforded the Bank under the Agreement,
this Addendum and any and all other documents and agreements entered into in
connection with the Agreement and/or this Addendum.”

 

KV Rev 08/08 Zero Net Cost LTPV Loan Conversion Addendum

 

1

--------------------------------------------------------------------------------


 

[g309041kci002.jpg]

Credit Line Account Number

 

5V

54463

UJ

 

Interest

 

3.              The Agreement is amended by adding the following as a new
Section 4 d), Section 4 e), Section 4 f) and Section 4 g):

 

“d)                               Notwithstanding anything to the contrary in
this Agreement, and subject to the provisions of Sections 4 e) and f) of this
Agreement, the interest rate charged on any and all outstanding Variable Rate
Advances shall be the lesser of (i) the amount prescribed by Sections 4 a), b),
or c) of this Agreement, as applicable, and (ii) the then applicable weighted
average rate of interest or dividend rate paid to the Borrower by the issuer of
the ARS Collateral.

e)                                      The Bank and the Borrower acknowledge
and agree that the Bank shall be entitled to determine or adjust, at any time
and from time to time, the interest rate payable by the Borrower to the Bank on
all or any part of the outstanding Variable Rate Advances to reflect any changes
in the composition of the ARS Collateral, to address any inability to determine
interest rates, or for any other reason that, in the Bank’s sole and absolute
discretion, is necessary to give effect to the intent of the provisions of this
Agreement, including, without limitation, this Section 4 (it being acknowledged
and agreed that the provisions of this Section 4 are intended to cause the
interest payable by the Borrower under this Agreement to equal the interest or
dividend rate payable to the Borrower by the issuer of any ARS Collateral) and
any and all such adjustments by the Bank hereunder shall be conclusive and
binding on the Bank and the Borrower absent manifest error.

f)                                        If and to the extent that any or all
of the ARS Collateral consists of Taxable Student Loan Auction Rate Securities,
then notwithstanding anything to the contrary in this Agreement, when
calculating such weighted average interest rate, the interest rate paid to the
Borrower with respect to such Taxable Student Loan Auction Rate Securities shall
be deemed to be equal to (i) For the period from the date of this Addendum
through and including January 21, 2009, the applicable coupon rate(s) and (ii)
from January 22, 2009 and thereafter, the then applicable Taxable SLARC Maximum
Auction Rate, for, and to the extent of, such Taxable Student Loan Auction Rate
Securities. The Borrower will be charged interest on the Loan in months in which
the Borrower does not receive interest on the Taxable Student Loan Auction Rate
Securities.

g)                                     The interest rate charged under this
Section 4 on any and all Variable Rate Advances outstanding as of the date of
this Addendum shall commence on the first day of the first billing cycle
immediately after the date of this Addendum.”

 

Payments

 

4.              The Agreement is amended by adding the following as Section 5g):

 

“The Borrower will make additional payments (“Additional Payments”) as follows:

 

·                                          The proceeds of any liquidation,
redemption, sale or other disposition of all or part of the ARS Collateral will
be automatically transferred to the Bank as payments. The amount of these
payments will be determined by the proceeds received in the Collateral Account,
and may be as much as the total Credit Line Obligations.

·                                          All other interest, dividends,
distributions, premiums, other income and payments that are received in the
Collateral Account in respect of any ARS Collateral will be automatically
transferred to the Bank as payments, These are referred to as “ARS Payments.”
The amount of each ARS Payment will vary, based on the proceeds received in the
Collateral Account. The Bank estimates that the ARS Payments will range from
zero to fifteen ($15.00) dollars per month per $1,000 in par value of Pledged
ARS. The Bank will notify the Borrower at least ten (10) days in advance of any
ARS Payment that falls outside of this range. If the Borrower would prefer to
have advance notice of each payment to be made to Advances, the Borrower may
cancel ARS Payments as described below.

·                                          The Borrower agrees that any cash,
check or other deposit (other than a deposit of securities) made to the
Collateral Account is an individual authorization to have such amount
transferred to the Bank as a payment. The amount of each payment is the amount
of the deposit.

 

Each Additional Payment will be applied, as of the date received by the Bank, in
the manner set forth in the last sentence of Section 5 d). The Borrower
acknowledges that neither the Bank nor UBS Financial Services Inc. sets or
arranges for any schedule of Additional Payments. Instead, Additional Payments
will be transferred automatically from the Collateral Account whenever amounts
are received in the Collateral Account, generally on the second Business Day
after receipt.

 

The Borrower may elect to stop ARS Payments at any time, and this election will
cancel all ARS Payments that would occur three (3) Business Days or more after
the Bank receives such notice. If the Borrower stops ARS Payments, the Borrower
will continue to be obligated to pay principal, interest, and other amounts
pursuant to the Agreement. If the Borrower elects to cancel ARS Payments, all
other Additional Payments will be cancelled. Cancelling ARS Payments and
Additional Payments may result in higher interest charges by the Bank because
amounts received in the Collateral Account will not be automatically transferred
and credited. Any amounts received in the Collateral Account will remain in the
Collateral Account unless the Bank permits you to withdraw all or part of such
amounts. Your notice to cancel must be sent to: Attention: Head of Credit Risk
Monitoring, UBS Bank USA, 299 South Main Street, Suite 2275, Salt Lake City,
Utah 84111, or call (801) 741-0310.

 

Important Disclosure About Required Payments. If Additional Payments are
sufficient to pay all accrued interest on Advances on or before a due date, then
the Borrower need not make an additional interest payment. Excess Additional
Payments will be applied against principal. However, if Additional Payments are
not sufficient to pay all accrued interest on Advances on or before a due date,
then the Bank may, in its sole discretion (1) capitalize unpaid interest as an
additional Advance, or (2) require the Borrower to make payment of all accrued
and unpaid interest.”

 

2

--------------------------------------------------------------------------------


 

[g309041kci002.jpg]

Credit Line Account Number

 

5V

54463

UJ

 

Remedies

 

5.              The Agreement is amended by adding the following as Section 10
e):

 

“The Borrower agrees that in the event the Bank determines to liquidate or sell
any Collateral, the Bank shall, to the fullest, extent permitted by applicable
law, have the right to do so in any manner, including, without limitation, the
sale of Collateral individually or in a block, for cash or for credit, in a
public or private sale, with or without public notice, through the use of sealed
bids or otherwise, with the aid of any advisor or agent who may be an affiliate
of the Bank or in any other manner as the Bank in its sole discretion shall
choose. The Borrower acknowledges that the price the Bank obtains for Collateral
in the Bank’s chosen method of sale may be lower than might be otherwise
obtained in another method of sale, and the Borrower hereby agrees that any such
sale shall not be considered to be not commercially reasonable solely because of
such lower price. The Borrower understands that there may not be a liquid market
for the Collateral and that, as a result, the price received for the Collateral
upon liquidation or sale by the Bank may be substantially less than the Borrower
paid for such Collateral or than the last market value available for it, if any.
The Borrower further agrees that any sale by the Bank shall not be considered to
be not commercially reasonable solely because there are few (including only one)
or no third parties who submit bids or otherwise offer to buy the Collateral.
The Borrower understands that the Bank’s sale of any of the Collateral may be
subject to various state and federal property and/or securities laws and
regulations, and that compliance with such laws and regulations may result in
delays and/or a lower price being obtained for the Collateral. The Borrower
agrees that the Bank shall have the right to restrict any prospective purchasers
to those who, in the Bank’s sole discretion, the Bank deems to be qualified. The
Borrower acknowledges that the Bank shall have sole authority to determine,
without limitation, the time place, method of advertisement and manner of sale
and that the Bank may delay or adjourn any such sale in its sole discretion. The
Borrower expressly authorizes the Bank to take any action with respect to the
Collateral as the Bank deems necessary or advisable to facilitate any
liquidation or sale, and the Borrower agrees that the Bank shall not be held
liable for taking or failing to take any such action, regardless if a greater
price may have been obtained for the Collateral if such action was or was not
taken, as applicable. The Borrower hereby waives, to the fullest extent
permitted by law, any legal right of appraisal, notice, valuation, stay,
extension, moratorium or redemption that the Borrower would otherwise have with
respect to a sale of the Collateral.”

 

Representations, Warranties and Covenants by the Loan Parties

 

6.              The Agreement is amended by adding the following as Section 11
g):

 

“g)                               If at any time there are Credit Lint
obligations outstanding under the Credit Line, then in connection with any ARS
Collateral, if at any time any such ARS Collateral may be sold, exchanged,
redeemed, transferred or otherwise conveyed by the Borrower for gross proceeds
that are, in the aggregate, not less than the par value of such Auction Rate
Securities to any party, including, without limitation, to UBS Financial
Services Inc. and/or any of its affiliates (any such sale, exchange, redemption,
transfer or conveyance referred to herein as an “ARS Liquidation”), the Borrower
agrees (i) to immediately effect such ARS Liquidation to the extent necessary to
satisfy all Credit line Obligations in full and (ii) that the proceeds of any
such ARS Liquidation so effected shall be immediately and automatically used to
pay down any and all such outstanding Credit Line Obligations to the extent of
such proceeds. The Borrower hereby acknowledges and agrees with the Bank and
directs UBS Financial Services Inc. that to the extent permitted by applicable
law, this section 11 g) shall constitute an irrevocable instruction, direction
and standing sell order to UBS Financial Services Inc. to effect an ARS
Liquidation to the extent it is possible to do so at any time during the term of
this Agreement. The Borrower further agrees with the Bank and UBS Financial
Services Inc. to execute and deliver to the Bank and/or UBS Financial Services
Inc. such further documents and agreements as may be necessary in the sole and
absolute discretion of the Bank and/or UBS Financial Services Inc. to effect the
foregoing irrevocable instruction, direction and standing sell order.”

 

Waivers

 

7.              The Agreement is amended by adding the following as Section 21:

 

“The Borrower hereby (i) acknowledges and admits its indebtedness and
obligations to the Bank under the Agreement; and (ii) acknowledges, admits and
agrees that it has no and shall assert no defenses, offsets, counterclaims or
claims in respect of its obligations under the Agreement, in each case
notwithstanding any claim or asserted claim that it may have, or purport to
have, against any affiliate of the Bank.”

 

Schedules I and II

 

8.                                      a)                                     
Schedule I of the Agreement is amended in its entirety to read as follows:

 

$25,001 to $499,999

 

2.750

%

$500,000 to $999,999

 

1.750

%

$1,000,000 to $4,999,999

 

1.500

%

$5,000,000 and over

 

1.250

%

 

b)                                     Schedule II of the Agreement is deleted
in its entirety and replaced with: “[Intentionally Deleted].”

 

3

--------------------------------------------------------------------------------


 

[g309041kci002.jpg]

Credit Line Account Number

 

5V

54463

UJ

 

No Fixed Rate Advance/Prime Credit Lines

 

9.              The Bank and the Borrower acknowledge and agree that
notwithstanding anything to the contrary in the Agreement: (a) the Borrower
shall not request and the Bank shall not make a Fixed Rate Advance; and
(b) there shall be no Prime Credit Line facilities available under the
Agreement.

 

Alternative Financing

 

10.       If at any time the Bank exercises its right of demand under Section 5
a), Section 5 b) and Section 10 b) of the Loan Agreement, for any reason other
than (i) the occurrence of an Event under Sections 10 a) (iv), (v), (vii),
(ix) (if and to the extent any indebtedness specified thereunder is to the Bank
or any of the Bank’s affiliates), or (xi) of the Agreement; or (ii) in
connection with any termination for cause by UBS Financial Services Inc. of the
overall customer relationship between UBS Financial Services Inc. and the
Borrower or its affiliates, than UBS Financial Services Inc. shall, or shall
cause one or more of its affiliates, to provide as soon as reasonably possible,
alternative financing on substantially the same terms and conditions as those
under the Agreement and the Bank agrees that the Agreement shall remain in full
force and effect until such time as such alternative financing has been
established.

 

Margin Calls: Interest Payments

 

11.       Notwithstanding anything to the contrary in the Agreement, the Bank
and the Borrower acknowledge and agree that UBS Financial Services Inc. or any
affiliate thereof may, in its sole and absolute discretion, elect to:
(i) provide additional collateral to the Bank in the form of United States
Treasury Securities if and to the extent that the Borrower does not maintain in
a Collateral Account, Collateral having an aggregate lending value as specified
by the Bank from time to time; and/or (ii) satisfy any and all amounts of
accrued and unpaid interest that are otherwise due and payable by the Borrower
to the Bank under the Agreement, to the extent that the amount of any Additional
Payments under the Agreement are insufficient to satisfy any and all such
amounts.

 

Collateral Account Features

 

12.       Section B f) of the Agreement is deleted in its entirety and replaced
with the following:

 

“If a Collateral Account has margin features, the margin features will be
removed by UBS Financial Services Inc. or UBS International Inc., as applicable,
so long as there is no outstanding margin debit in the Collateral Account, If a
Collateral Account has Resource Management Account® or Business Services Account
BSA® features, such as check writing, cards, bill payment, or electronic funds
transfer services, all such Features shall be removed by UBS Financial Services
Inc. or UBS International Inc., as applicable.”

 

No Credit Line Checks

 

13.       The Bank and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement, the Credit Line shall not have Credit
Line checks.

 

Headings

 

14.       The headings of each of Section of this Addendum is for descriptive
purposes only and shall not be deemed to modify or qualify the terms,
conditions, rights or obligations described in such Section.

 

B.            This Addendum may be signed in multiple original counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

[Signature page(s) follows]

 

4

--------------------------------------------------------------------------------


 

[g309041kci002.jpg]

Credit Line Account Number

 

5V

54463

UJ

 

IN WITNESS WHEREOF, each of the parties has signed this Addendum pursuant to due
and proper authority as of the date set forth below:

 

12/19/08

 

AVTAR DHILLON, Chief Executive Officer/CEO

 

/s/ Avtar Dhillon

Date

 

Print Name and Title

 

Signature

 

 

 

 

 

12/19/08

 

PETER KIES, Chief Financial Officer/CFO

 

/s/ Peter Kies

Date

 

Print Name and Title

 

Signature

 

 

 

UBS BANK USA

 

 

 

By:

/s/ Scott Blamires

 

 

 

 

Name:

Scott Blamires

 

 

 

 

Title:

VP

 

 

 

 

By:

/s/ Paul Messerby

 

 

 

 

Name:

 Paul Messerby

 

 

 

 

Title:

VP

 

 

 

UBS FINANCIAL SERVICES INC.

 

 

 

By:

/s/ Brain C. Arthur

 

 

 

 

Name:

Brain C. Arthur

 

 

 

 

Title:

Director

 

 

 

 

By:

/s/ Bonnie Bowes

 

 

 

 

Name:

Bonnie Bowes

 

 

 

 

Title:

Executive Director

 

 

 

 

Date:

12/19

, 2008

 

5

--------------------------------------------------------------------------------